Citation Nr: 1810637	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-23 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied service connection claim for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and N.Y.


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from September 1972 to September 1976.  

The Veteran also served from September 1976 to October 1983, receiving a dishonorable discharge.  A November 1998 VA Administrative Decision determined that the Veteran's second period of service was under dishonorable conditions and therefore a bar to VA benefits under 38 U.S.C. § 5303A (2012); 38 C.F.R. § 3.12(b)(6) (2017).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran timely perfected an appeal in June 2014.  

The Veteran requested a Board hearing and the hearing was held by video-conference in December 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed February 2004 decision, the Board denied service connection for PTSD on the basis of no evidence of a nexus between the one verified stressor of an assault and service; this decision subsumed the RO's November 1999 rating decision denying the same. 

2.  In an unappealed April 2008 rating decision, the RO denied a petition to reopen a service connection claim for PTSD on the basis that new and material evidence had not been received.

3.  The evidence received since the April 2008 rating decision pertinent to the claim for service connection for PTSD, is cumulative and redundant, or does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2004 Board decision, which denied service connection for PTSD, is final. 38 U.S.C. § 7104 (b) (2012); 38 C.F.R. §§ 20.1100, 20.1104 (2017).

2.  The April 2008 rating decision denying service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

3.  Evidence received since the April 2008 rating decision is not new and material, and the Veteran's claim for service connection for PTSD is not reopened.  38 U.S.C. §§ 5108, 5303(a) (2012); 38 C.F.R. §§ 3.12, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes that a VA administrative decision dated May 2013 determined that the Veteran's complete service treatment records (STRs) are not available.  Therefore, VA is under a heightened obligation to assist the Veteran in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when a veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to a claimant.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).
Here, after receipt of the Veteran's July 2012 claim, VA requested that the National Personnel Records Center (NPRC) provide the Veteran's STRs, and contacted the Veteran requesting that he submit any STRs he may have in his possession.  In February 2013, VA received available records from NPRC, namely the Veteran's September 1972 entrance examination and pre-discharge medical and psychiatric records dated March 1983, and NPRC notified the RO at that time that all available STRs had been provided.  In an Administrative Decision dated March 2013, VA made formal findings that: all procedures to obtain the records were correctly followed; all efforts to obtain the needed military information have been exhausted; and that further efforts to obtain the records are futile based on the records being unavailable.  The Veteran was so notified in a June 2013 letter, requesting that he notify VA of any alternative sources where additional STRs could be located.  As such, the Board finds that VA fulfilled its heightened duty to assist the Veteran in locating the needed STRs.

No other issues with the duty to notify or duty to assist have been raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361   (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Petition to Reopen the Previously Denied Service Connection Claim

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

If an RO decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision.  38 C.F.R. § 20.1104.  Unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final on the date of mailing stamped on the face of the decision.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Except as provided by 38 U.S.C.A. § 5108, a claim that has been disallowed by the Board may not thereafter be reopened and allowed and a claim based on the same factual basis may not be allowed.  38 U.S.C.A. § 7104 (b).

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

By way of background, the Veteran filed an original service connection claim for PTSD in April 1998, which was denied by the RO in a November 1999 rating decision.  Thereafter, the Veteran perfected an appeal of the November 1999 rating decision.  In February 2004, the Board denied service connection for PTSD, finding that the Veteran did not engage in combat, and that the medical evidence did not establish a nexus between the Veteran's verified stressor and PTSD.  The Veteran did not appeal the Board decision to the United States Court of Appeals for Veterans Claims, and it became final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.   The Board decision subsumed the November 1999 rating decision on the same issue.

The Veteran again applied for service connection in June 2007, but in a rating decision dated April 2008 the RO declined to reopen the prior claim on the basis that no new and material evidence had been received, and denied reopening the claim.  The Veteran did not appeal the April 2008 rating decision and therefore it became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In July 2012, the Veteran requested that his claim for service connection for PTSD be reopened.  However, in the aforementioned August 2013 rating decision, the RO again determined that new and material evidence had not been submitted, and denied reopening the claim, and this appeal ensued. 

Accordingly, the last final denial is the April 2008 rating decision.  The relevant evidence of record at the time of the April 2008 rating decision included the available STRs, VA medical records dated from November 2000 to January 2008, the February 2004 Board decision, and the Veteran's statements.  The Board denied the claim because the Veteran's only verified stressor, the assault, had not been linked to his diagnosis of PTSD.  The April 2008 rating decision declined to reopen the claim as no new and material evidence was received.  

Evidence received since the final April 2008 rating decision includes VA medical records dated from April 2008 to March 2014, and statements of the Veteran, his former spouse P.W., and VA psychiatric nurse practitioner R. Shapiro.  In June 2009, the Veteran's diagnosis was PTSD and alcohol dependence in full remission 12 years.  Treatment notes by R. Shapiro dated August 2012 reflect that the Veteran had been managing his PTSD well until an altercation with an intoxicated man, with the Veteran reporting a worsening of symptoms, including nightmares, insomnia, agitation, and anxiety, and subsequent discharge from his job.  An August 2012 letter from R. Shapiro to VA states that he began providing care for the Veteran in June 2009, and noted ups and downs of the Veteran's PTSD symptoms over the three-year period.  A March 2013 statement from P.W. describes the 2012 altercation and its adverse impact on the Veteran's mental health, his job, and their relationship.

During the December 2017 Board hearing before the undersigned VLJ, the Veteran recounted his prior assertions that he was assaulted and nearly thrown overboard by a fellow sailor in 1975, and that the assault as well as the brutal treatment of prisoners he witnessed on board caused his PTSD.  See Hearing Transcript at pgs.
3-5, 10-11.

While some of the evidence received since the prior final decision was not previously of record, none of the evidence relates to an unestablished fact necessary to substantiate the claim, i.e. that the Veteran's PTSD is related to his verified stressor.  Testimony and statements describing the assault and the witnessing of treatment of prisoners on board the Veteran's ship repeats prior assertions already of record at the time of the prior decision.  Furthermore, the VA records and the statements of R. Shapiro and P.W. confirm continued psychiatric treatment, but do not relate to the unestablished element of a nexus between the Veteran's PTSD and stressor.  As such, the received evidence is either duplicative of evidence already received or new, but not material to the claim.  

Lastly, in the Veteran's June 2014 appeal to the Board (VA Form 9), he proposed a new stressor, asserting, in part, that because he was unable to receive psychiatric treatment during service for PTSD, he sought to escape by going AWOL, and that his incarceration for conviction of these offenses exacerbated his PTSD.  Appeal to Board of Veterans' Appeals, pgs. 1-2; see Hearing Transcript at pg. 11.  

Notably, the Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104 (b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs. v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

In this case, the Veteran's new theory of entitlement is based on the stressor of going AWOL and that event is documented to have occurred during his second period of service, and as noted in the Introduction, the Veteran's character of service for this time period was "dishonorable," thereby precluding a grant of service connection for any disability that arose during that period.  See 38 U.S.C. § 5303(a).  Accordingly, because the Veteran has not submitted a viable new theory of entitlement, his newly reported AWOL stressor cannot be considered material evidence to reopen the claim.

As the Veteran has not fulfilled the threshold burden of submitting evidence sufficient to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  For this reason, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for PTSD.

ORDER

The application to reopen the previously denied claim of entitlement to service connection for PTSD is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


